State of Vermont
                            Superior Court—Environmental Division

======================================================================
                   ENTRY REGARDING MOTION
======================================================================

In re Goddard College Conditional Use                        Docket No. 175-12-11 Vtec
(Appeal from Town of Plainfield Development Review Board decision)

Title: Motion to Dismiss for Lack of Standing (Filing No. 1)
Filed: March 2, 2012
Filed By: Appellee/Applicant Goddard College
Response in Opposition filed on 3/15/12 by Appellant Rhea Wilson
Reply filed on 5/2/12 by Goddard College

 ___ Granted                     ___ Denied                     X Other

       Rhea Wilson (Appellant) appeals a decision by the Town of Plainfield Development
Review Board (the DRB) finding that all of the criteria for site plan approval were met and
granting a conditional use permit to Goddard College (Applicant) to construct a building that
will house a proposed central wood-chip heating system on property that Applicant owns in
the Town of Plainfield, Vermont (the Town). Now pending before this Court is Applicant’s
motion to dismiss Appellant and her neighbors Yvonne Byrd and Daniel Towner (Neighbors),
who have appeared as interested persons in this case, for lack of standing.
                                       Appellant’s Standing
        This Court’s jurisdiction is limited to “actual cases or controversies.” Parker v. Town of
Milton, 169 Vt. 74, 76–77 (1998); see also In re Constitutionality of House Bill 88, 151 Vt. 524, 529
(1949) (“The judicial power, as conferred by the Constitution of this State upon this Court, is the
same as that given to the Federal Supreme Court by the United State Constitution; that is, the
right to determine actual controversies arising between adverse litigants, duly instituted in
courts of proper jurisdiction.”). Whether the Court is presented with a case or controversy
turns partially on whether the party bringing a claim has standing to do so. Parker, 169 Vt. at
77. In other words, standing is a “necessary component to the court’s subject-matter
jurisdiction.” Bischoff v. Bletz, 2008 VT 15, ¶ 15, 183 Vt. 235.
         Because standing is a question of our subject matter jurisdiction, we review Applicant’s
motion challenging Appellant’s standing under the standard of review afforded by Rule
12(b)(1) of the Vermont Rules of Civil Procedure, which governs motions to dismiss for lack of
subject matter jurisdiction. See In re Main St. Place LLC, Nos. 120-7-10 Vtec, 191-11-10 Vtec, et.
al., slip op. at 2 (Vt. Super. Ct. Envtl. Div. June 19, 2012) (Durkin, J.). We will accept as true all
uncontroverted factual allegations, and we will construe those factual allegations in the light
most favorable to the nonmoving party. Id.; see also Rheaume v. Pallito, 2011 VT 72, ¶ 2
(mem.).
Goddard College CU, No. 175-12-11 Vtec (EO on Motion to Dismiss) (07-05-12)         Pg. 2 of 5



        The requirements for standing to appeal a municipal panel’s decision are addressed by
statute. Pursuant to 10 V.S.A. § 8504(b) and 24 V.S.A. § 4471(a), a person has standing to appeal
a municipal panel’s decision to this Court if he or she participated in the proceeding below and
qualifies as an “interested person” under one of the categories defined in 24 V.S.A. § 4465(b).
Applicant does not dispute that Appellant participated in the DRB proceeding. Thus, the only
issue before the Court with respect to Appellant’s standing is whether she qualifies as an
interested person.
        Appellant contends that she qualifies as an interested person under the third category of
“interested person” described in 24 V.S.A. § 4465(b). Thus, she must show that she meets each
of that provision’s three requirements: (1) that she “own[s] or occupi[es] property in the
immediate neighborhood of a property that is the subject of” the DRB’s decision; (2) that she can
“demonstrate a physical or environmental impact on [her] interest under the criteria reviewed”;
and (3) that she “alleges that the decision or act, if confirmed, will not be in accord with the
policies, purposes, or terms” of the Town of Plainfield Zoning Regulations (the Regulations). 24
V.S.A. § 4465(b)(3). Appellant’s filings include allegations showing that she satisfies the first
and third requirements, and Applicant does not dispute these allegations. Thus, the only
question remaining before the Court is whether Appellant can demonstrate a physical or
environmental impact to her interest under the criteria under which Applicant’s proposed
project will be reviewed.
        In her Statement of Questions, Appellant seeks review of the proposed project under
Sections 2.6.a, 2.6.b, and 2.6.e of the Regulations. Section 2.6.a requires that the scale or size of
the proposed development be compatible with both nearby properties and the historic character
of the village. Regulations § 2.6.a. Section 2.6.b requires that the proposed use be appropriate
in the district and not detrimental to other uses in the district or to neighboring properties.
Regulations § 2.6.b. Section 2.6.e requires that the proposed use not create any odors, noise, or
lights beyond the property line. Regulations § 2.6.e. Thus, to determine whether Appellant has
standing, we must determine whether she can demonstrate a physical or environmental impact
to her interests under those regulatory provisions. See 24 V.S.A. § 4465(b)(3).
        Before we analyze whether Appellant has sufficiently satisfied that requirement, we
must clarify what Appellant must demonstrate to survive Applicant’s motion to dismiss for lack
of standing. Applicant cites In re Pion Sand & Gravel Pit, No. 245-12-09 Vtec, slip op. at 7 (Vt.
Super. Ct. Envtl. Div. July 2, 2010) (Durkin, J.), to argue that Appellant must provide an offer of
proof indicating that the proposed project will result in a physical or environmental impact on
her interests under the Regulations. Pion, however, was decided in the Act 250 context and has
been further qualified by In re Bennington Wal-Mart Demolition/Construction Permit, No. 158-
10-11 Vtec, slip op. at 9-10 (Vt. Super. Ct. Envtl. Div. Apr. 24, 2012) (Walsh, J.). In Bennington
Wal-Mart, which also addressed standing under Act 250, this Court determined that, to survive
a motion to dismiss for lack of standing, a party need only show that there is a “reasonable
possibility” that his or her interests will be affected by a decision by this Court. Id.
        Neither Pion nor Bennington Wal-Mart are directly on point, as those cases dealt with
proposed projects under Act 250, and this is a municipal matter governed by 24 V.S.A., Chapter
117 and the Regulations. This matter is analogous to Bennington Wal-Mart, however, to the
extent that Applicant is raising the question of what Appellant must demonstrate to survive a
motion to dismiss for lack of standing in an appeal from a municipal panel. Accordingly,
Appellant must show only that there is a reasonable possibility that Applicant’s proposed
Goddard College CU, No. 175-12-11 Vtec (EO on Motion to Dismiss) (07-05-12)                Pg. 3 of 5



project will result in a physical or environmental impact on Appellant’s interests under the
Regulations.
        Appellant has met that burden here. In support of her response in opposition,
Appellant submitted a map indicating that her property lies directly across the street from the
site of the proposed project. She alleges that the proposed project would be “an industrial-
looking misfit” in her neighborhood. (Appellant Rhea Wilson’s Response to Goddard College’s
Motion to Dismiss 3, filed Mar. 15, 2012.) She also alleges that the project’s operations would be
noisy and pollute the area. Thus, she has shown a reasonable possibility that her interests
protected by Sections 2.6.a, 2.6.b, and 2.6.e of the Regulations would be impacted by Applicant’s
proposed project.
        Applicant also argues that Appellant is alleging that her private views may be impacted
by the proposed project and that such private views are not protected under the Regulations.
We do not understand Appellant to be arguing that her private views will be impacted,
however. Instead, Appellant contends that the project will result in a negative aesthetic impact
on the neighborhood generally. The plain language of the Regulations protects such an impact.
See, e.g., Regulations §§ 2.6.a (requiring that the proposed development be compatible with
nearby properties and the historic character of the village); 2.6.b (requiring that the proposed
use be appropriate in the district and not detrimental to other uses in the district or to
neighboring properties). Appellant’s contentions that the proposed project will be “an
industrial-looking misfit” and that it will emit noise and pollution are sufficient to show a
reasonable possibility that Applicant’s proposed project will not be compatible with nearby
properties or the village and may in fact be detrimental to them. She has thus alleged a
reasonable possibility that the proposed project may impact her interests that are protected
under the Regulations.
       Accordingly, we conclude that Appellant has demonstrated a physical or environmental
impact to her interest relating to the provisions of the Regulations under which Applicant’s
proposed project will be reviewed. Appellant thus qualifies as an interested person under 24
V.S.A. § 4465(b)(3).
        Applicant also argues that even if Appellant can show that the proposed project would
harm her interests under the Regulations, 24 V.S.A. § 4413(g)1 bars this Court from providing a
remedy for that harm. Thus, by arguing that Appellant is statutorily prevented from recovering
for her alleged injuries, Applicant challenges Appellant’s standing with regard to redressability.
        The Court agrees that redressability is an element of standing. See Lujan v. Defenders of
Wildlife, 504 U.S. 555, 560-61 (1992) (articulating the federal standing requirements, including
the requirement that a party show that it is likely that the injury can be redressed by a favorable
decision in a court of law); Parker, 169 Vt. at 77–78 (adopting the federal standing
requirements). As discussed above, the requirements for standing to appeal a municipal
panel’s decision are codified in 10 V.S.A. § 8504(b) and 24 V.S.A. § 4465(b) and § 4471(a). The
redressability standing requirement is implicit in the requirements that a party must meet in
order to be an interested person under 24 V.S.A. § 4465(b)(3). See 24 V.S.A. § 4465(b)(3)
(defining an interested person as “[a] person owning or occupying property in the immediate

1  Section 4413(g) provides: “Notwithstanding any provision of law to the contrary, a bylaw adopted
under this chapter shall not prohibit or have the effect of prohibiting the installation of solar collectors,
clotheslines, or other energy devices based on renewable resources.”
Goddard College CU, No. 175-12-11 Vtec (EO on Motion to Dismiss) (07-05-12)      Pg. 4 of 5



neighborhood of a property that is the subject of any decision or act taken under this chapter,
who can demonstrate a physical or environmental impact on the person’s interest under the
criteria reviewed, and who alleges that the decision or act, if confirmed, will not be in accord
with the policies, purposes, or terms of the plan or bylaw of that municipality”) (emphasis
added).
       As discussed above, we conclude that Appellant qualifies as an interested person under
24 V.S.A. § 4465(b)(3). Thus, Appellant has necessarily shown that a favorable decision by this
Court can redress her alleged injuries. Applicant’s argument that 24 V.S.A. § 4413(g) bars this
Court from redressing Appellant’s alleged injuries is thus misplaced.
        Furthermore, 24 V.S.A. § 4413(g) does not limit a municipality from regulating project
such as Applicant’s. We interpret a zoning ordinance using the familiar rules of statutory
construction. In re Appeal of Trahan, 2008 VT 90, ¶ 19, 184 Vt. 262. We will “construe words
according to their plain and ordinary meaning, giving effect to the whole and every part of the
ordinance.” Id. If the plain language resolves the interpretive conflict, “there is no need to go
further, always bearing in mind that the paramount function of the court is to give effect to the
legislative intent.” Lubinsky v. Fair Haven Zoning Bd., 148 Vt. 47, 49 (1986).
       Section 4413(g) provides that “a bylaw . . . shall not prohibit or have the effect of
prohibiting the installation of solar collectors, clotheslines, or other energy devices based on
renewable resources.” 24 V.S.A. § 4413(g). Applicant contends that its proposed project is a
“renewable energy device” and is therefore allowed under Section 4413(g). In response,
Appellant contends that the plain language of Section 4413(g) is intended to address “incidental
household devices,” not large heating plants such as the proposed project. Appellant also
argues that Section 4413(g)’s plain language may prevent municipalities from prohibiting such
devices, but it does not prevent them from regulating the devices’ noise, location, and safety.
        We agree with Appellant. By including examples such as solar collectors and
clotheslines, the plain language of Section 4413(g) indicates that the provision was intended to
regulate smaller devices, not large wood chip heating plants such as the one Applicant
proposes. In fact, the word “device” itself suggests that large facilities are not protected by
Section 4413(g). The ordinary meaning of “device” includes “a piece of equipment or a
mechanism designed to serve a special purpose or perform a special function.” Merriam-
Webster Online Dictionary, available at http://www.merriam-webster.com/dictionary/device;
see also Black’s Law Dictionary (9th ed. 2009) (stating that in the context of patents, a device
“may be an apparatus or an article of manufacture”). The definition of “device” does not
include large plants or facilities such as the one proposed by Applicant, but rather smaller,
individual pieces of equipment. Moreover, reasonable regulations of noise, location, and safety
do not “have the effect of prohibiting” the proposed project, because, if necessary, the project
could be altered to comply with the Regulations. Accordingly, 24 V.S.A. § 4413(g) does not
prevent the Town, or on appeal this Court, from reviewing Applicant’s proposed project.
       Accordingly, we conclude that Appellant has standing to appeal the DRB’s decision
under 10 V.S.A. § 8504(b) and 24 V.S.A. § 4471(a). We therefore DENY Applicant’s motion to
dismiss Appellant.
Goddard College CU, No. 175-12-11 Vtec (EO on Motion to Dismiss) (07-05-12)                     Pg. 5 of 5



                                     Neighbors’ Status as Interested Persons
        Applicant’s motion to dismiss also challenges Neighbors’ ability to appear as parties in
this appeal. Neither Neighbor filed a response to Applicant’s motion indicating that he or she is
entitled to interested person status. Instead, Appellant argues in her filings that Neighbors are
entitled to participate in her appeal.
        Appellant cannot represent Neighbors or assert legal rights on their behalf. See
Hinesburg Sand & Gravel Co. v. State, 166 Vt. 337, 341 (1997) (“The prudential elements of
standing include the general prohibition on a litigant’s raising another person’s legal rights . . .
.”); Agency of Natural Res. V. United States Fire Ins. Co., 173 Vt. 302, 306 (2001). Thus, for
Neighbors to survive Applicant’s motion to dismiss, they should have personally presented
allegations showing that they are entitled to appear as parties in this appeal.
       Because Neighbors have not provided us with that information, we conclude that
neither Neighbor is entitled to participate in this appeal as an interested person. We therefore
GRANT Applicant’s motion to dismiss Neighbors as parties.2
                                                   Conclusion
         For the reasons detailed above, we DENY Applicant’s motion to dismiss Appellant as a
party to this matter. We GRANT Applicant’s motion to dismiss Neighbors. This matter will be
set for a status conference pursuant to the enclosed notice.



_________________________________________                                    July 5, 2012         _
       Thomas G. Walsh, Judge                                                     Date
=============================================================================
Date copies sent to: ____________                                             Clerk's Initials _______
Copies sent to:
    Rhea Wilson, Appellant, pro se
    Brian S. Dunkiel, Attorney for Appellee/Applicant Goddard College
    Elizabeth H. Catlin, Co-counsel for Appellee/Applicant Goddard College
    Interested Person Yvonne Byrd
    Interested Person Daniel Towner
    Interested Person Town of Plainfield




2   Neighbors may appear as witnesses for Appellant should she wish to call them.